Citation Nr: 1823049	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  04-40 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent from January 13, 2003, to November 7, 2007, and from January 1, 2008, to August 4, 2013, for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to August 5, 2013, for a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The claim for an increased rating for PTSD was previously before the Board on multiple occasions, as well as before the United States Court of Appeals for Veterans Claims (Court).  See October 2007 Board Decision; January 2010 Court Memorandum Decision; September 2010 Board Decision; September 2012 Board Decision; March 2016 Board Decision; and July 2017 Court Memorandum Decision.  The Veteran's claim for a TDIU was raised by the record and jurisdiction of the matter was taken by the March 2016 Board Decision.  

Most recently, the Court dismissed the Veteran's claim for an entitlement to a rating in excess of 30 percent for PTSD prior to January 13, 2003, in a July 2017 decision.  Additionally, the Veteran did not challenge the Board's decision to deny him entitlement to a disability rating greater than 70 percent for PTSD for the period beginning August 5, 2013, and as such, the Court dismissed that matter.  As such, the only issues before the Board are entitlement to a disability rating in excess of 50 percent from January 13, 2003, to November 7, 2007, and from January 1, 2008, to August 4, 2013, for PTSD and entitlement to an effective date prior to August 5, 2013, for TDIU due to service-connected PTSD.


FINDINGS OF FACT

1.  From January 13, 2003, to November 7, 2007, and from January 1, 2008, to August 4, 2013, the Veteran's PTSD more nearly approximates occupational and social impairment with deficiencies in most areas due to symptomatology such as depressed mood, anxiety, flashbacks, nightmares, insomnia, homicidal and suicidal ideations, extreme anger and irritability, social withdrawal, hypervigilance, a low threshold for adapting to stressful situations, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and difficulty in establishing and maintaining effective relationships; but it does not show total occupational and social impairment due to PTSD.

2.  Resolving reasonable doubt, effective January 2005, the Veteran's service-connected PTSD prevented him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  From January 13, 2003, to November 7, 2007, and January 1, 2008, to August 4, 2013, the criteria for a disability evaluation of 70 percent, but no higher, for service-connected PTSD have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Code 9411 (2017).

2.  Effective January 28, 2005, the criteria for an award of TDIU were met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

After the July 2017 Court remand, neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Increased Rating

      Relevant Law

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38
U.S.C. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411. 

PTSD is to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130.  The pertinent provisions of 38 C.F.R. § 4.130 concerning the rating of psychiatric disabilities read in pertinent part as the following. 

A 70 percent rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

VA changed its regulations and requires the use of DSM-5 effective August 4, 2014.  Among the changes, DSM-5 eliminates the use of the GAF score in evaluation of psychiatric disorders.  The change was made applicable to cases certified to the Board on or after August 4, 2014; and is not applicable to cases certified to the Board prior to that date.  79 Fed. Reg. 45093 (Aug. 4, 2014). 

As the Veteran's case was originally certified to the Board before August 4, 2014, the regulation change is not applicable.  

A GAF score of between 31 and 40 denotes some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). 

A GAF score of between 41 and 50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning, (e.g., no friends, unable to keep a job). 

A GAF score of between 51 and 60 reflects moderate difficulty in social, occupational, or school functioning. 

A GAF score of between 61 and 70 indicates the presence of mild symptoms and/or some difficulty in social, occupational, or school functioning, but a generally satisfactory level of functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242   (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).

      Factual Background and Analysis

The Veteran alleges that his PTSD warrants an evaluation in excess of 50 percent for the periods at issue.   In reviewing the totality of the evidence, the Board finds that the Veteran's statements regarding his symptomatology, and the mental status examinations, for the entire timeframe on appeal more nearly approximate symptoms associated with a 70 percent disability rating.  

The evidence of record supports occupational and social impairments, with deficiencies in most areas, such as work, family relations, judgement, thinking, or mood.  The Veteran's symptoms during these periods at issue were noted in mental status examinations at VA examinations and psychotherapy visits.  

At a February 2003 VA examination, for instance, the Veteran presented alert and oriented to person, place, and time.  He maintained poor eye contact and spoke in a slow monotone manner.  His mood was depressed and his affect was sad.  He reported difficulty with sleeping, decreased energy level, decreased concentration, and decreased appetite.  He further reported that he has very little interest in things going on around him.  He stated that he has difficulty trusting people.  The examiner noted that there was no evidence of loose associations, flight of ideas, or paranoid ideas.  The Veteran's thought processes were organized and goal-oriented.  In the assessment, the examiner noted that the Veteran's ability to concentrate was diminishing on a daily basis.  His ability to get along with people was also diminishing on a daily basis and he was irritable all the time.  He no longer slept in same room as wife, the Veteran reported.  The Veteran reported hypervigilance and exaggerated startle responses.  He reported that he makes efforts to avoid thoughts, feelings, or conversations associated with his time in Vietnam.  At the time of the examination, the Veteran was not considered to be a danger to himself or to others.  The examiner determined that the Veteran's degree of social impairment was severe and his degree of inability to work was fair.

At a psychotherapy visit in October 2003, the Veteran presented as alert, oriented, coherent, and goal oriented.  He was anxious and restless and reported difficulties at work and in dealing with family issues.  He reported no delusions, suicidal ideations, or homicidal ideations.  He was given a GAF of 50.

At another VA examination, in November 2003, the Veteran complained that he used to get along well with others at work but lately he had been getting into a lot of verbal arguments.  His irritability and anger at work have gotten him into trouble.  He reported that he is forgetful and startles easily.  He also reported that he is very angry and there are a couple of people at work that he is very angry with.  He specifically noted that he would not do anything, however, that would hurt his family.  As background information, it was noted that he lives with his second wife of 20 years.  He continues to work in the same job that he has had for the past 15 years as a cook at a hospital, where he works for 40 hours per week.  Upon objective examination, the Veteran was alert and oriented, well-nourished, maintained good eye contact, and was cooperative.  His affect was blunted and his mood anxious.  The Veteran's speech was clear, coherent, and goal-directed.  He exhibited no flight of ideas or looseness of association.  He also reported no suicidal thoughts or ideations.  He did, however, report homicidal ideation, though without intent.  The Veteran had no auditory or visual hallucinations.  His insight and judgment were both noted as fair.  The VA examiner summarized the Veteran's impairment by noting that he presented with disturbed sleep, nightmares, hypervigilance, hyperarousal, intrusive thoughts, irritability, anger, impaired social relations, and difficulty getting along with co-workers.  These symptoms, the examiner noted, have interfered with his sleep, his sense of well-being, and have started to interfere with his ability to function at work.  The examiner rendered a GAF of 48.  

At a July 2004 psychotherapy visit, the Veteran was alert and oriented, coherent, and exhibited a normal rate and tone for speech.  His mood was depressed and he reported decreased energy, poor sleep, and nightmares.  The Veteran reported difficulties with irritability and hypervigilance difficulties, with impulse control.  He self-isolated and had exaggerated startled responses.  He did not report any suicidal or homicidal ideations and was not delusions.  His judgment and insight were fair.

At a March 2005 psychiatric visit, he was alert and oriented, coherent, and his speech was normal.  He again reported difficulties with irritability and hypervigilance.  He had no suicidal ideations, homicidal ideations, and was not delusional.  The Veteran's judgment and insight were fair.  He was given a GAF of 45.  

At a January 2007 primary care visit, the Veteran was given a GAF of 65.  In a mental health visit in the same month, the Veteran's speech was circumstantial.  He appeared to have some residual anxiety symptoms including occasional nightmares and some irritability.  The Veteran denied past or present suicidal ideation and exhibited no psychosis.  Upon mental status examination, he was cooperative, verbal, maintained normal speech, exhibited a slightly anxious affect, and had coherent and logical thoughts.  His memory and concentration were intact, with fair insight and judgment.

At an August 2007 mental health visit, the Veteran's appearance was normal.  He was cooperative and calm in attitude and behavior.  His mood was normal and his affect was congruent and relaxed.  The Veteran was alert and oriented.  He exhibited no perceptual distortions.  His thought processes were logical and organized.   The Veteran's thought content was optimistic.  He described his marriage as good and reported a fair relationship with his children.  The Veteran reported that he thought about suicide a lot before he sought out services by VA.  He specifically reported that he has anger issues, feelings of guilt, anxiety, and negative self-esteem.  He also reported an impaired memory.  

In April 2011, the Veteran underwent another VA examination.  He was neatly dressed and drove himself to the examination.  The Veteran exhibited good eye contact and his speech was clear and goal oriented.  His thoughts were logical and his behavior was appropriate.  Rapport was easily established and completed.  The Veteran was oriented.  His mood was anxious and he demonstrated a full range of affect, which was intense at times.  He denied suicidal or homicidal ideations, and no psychotic behavior was noted.  The Veteran's memory and judgment appeared intact.  The Veteran reported continued "severe" PTSD symptoms and associated depressive episodes.  He reported that he gets depressed once or twice per month and becomes irritable, angry, short of energy, and isolates from others for several days.  He also reported nightmares about once or twice per week.  The Veteran admitted that medication has helped, but that he still gets very angry and has put his fists through the walls and has occasionally broken furniture.  He reported that he does not sleep in the same bed as his wife because he has awakened fighting in the past.  

With respect to social relationships, the Veteran reported that he has few friends outside his therapy groups and the other veterans at VA.  He also reported that he acts as a driver visiting the elderly, taking meals to them, and taking them to doctor's appointments.  He attends the Peer Support Groups and seems to stay busy despite some episodes of isolation.  The Veteran has no history of suicide attempts and no history of violence.  In summary, the VA examiner noted that the Veteran has multiple severe symptoms of PTSD including nightmares, hyperarousal, avoidance, and re-experiencing, but he has worked hard and long at VA for PTSD therapy and it has paid off in some significant ways.  The examiner opined that the Veteran was functioning at the same level as he was in 2002.  Specifically, the examiner noted that the Veteran is functioning well with his PTSD and prognosis was noted as generally good.  

Upon careful review of the evidence of record, the Board finds that the objective medical evidence, and the Veteran's statements regarding his symptomatology for the time periods on appeal, more nearly approximate symptoms associated with a 70 percent disability rating.  However, the Board finds that the preponderance of the evidence is against an evaluation in excess of 70 percent.  Neither the lay statements to providers nor the medical evidence of record more nearly approximate the frequency, severity or duration of psychiatric symptoms required for a 100 percent disability evaluation based on total occupational and social impairment.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  Total social impairment is not demonstrated at any time during the periods at issue presently before the Board.  

The Board has considered the Veteran's mental health treatment records.  The Veteran has competently and consistently reported significant symptoms related to his PTSD including irritability, hyperarousal, self-isolation, difficulty sleeping, and even fleeting homicidal ideations, though with no plan or intent.  These symptoms, the Board finds, warrant a 70 percent disability evaluation for PTSD.  Additionally, the November 2003 VA examiner found that the Veteran's symptoms began to interfere with his ability to function at work, which further lends support to a 70 percent disability rating.  

At the various mental health treatment visits, however, he consistently denied suicidal ideations, hallucinations, and delusions.  His grooming and hygiene were repeatedly reported as being acceptable or good.  The Veteran's attitude towards examiners was also consistently cooperative and he generally maintained normal eye contact.  His thought processes were normal or logical and his thought content was also unremarkable.  There was no mention of gross impairment in thought processes or communication, persistent delusions or hallucinations, inappropriate behavior, current suicidal ideations or disorientation to time or place, which would otherwise support a disability rating greater than 70 percent.  With respect to his mention of having homicidal ideations, the record does not show the persistence in thoughts of hurting others that would warrant a rating greater than 70 percent.  Instead, the Veteran even noted that he would not want to harm his family, alluding to his ability to control impulses when it comes to dealing with anger with others.  See November 2003 VA examination.  

The Board notes that he was assigned GAF scores of 45 to 65, indicating serious impairments in social or occupational functioning.  See Carpenter, 8 Vet. App. at 242.  However, the Board finds that a 70 percent disability rating already accounts for these serious impairments.  

Although the Veteran clearly has a serious disability, he does not exhibit the symptoms noted as applicable for a 100 percent rating.  He does not have persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  Moreover, he was married throughout the period on appeal and maintained relationships with his children.  See August 2007 mental health note.  Further, total social impairment was not shown as the Veteran reported that he was able to maintain relationships with colleagues at support groups and even volunteered through his church to help the elderly with visits and meal drives.  See April 2011 VA examination.  As such, his symptoms appear to more closely approximate those for a 70 percent rating, but without rising to the level required for a 100 percent rating.

In summary, the Board finds that the 70 percent disability rating assigned for the Veteran's PTSD contemplates the frequency, severity, and duration of his symptoms.  His myriad of symptoms do not more nearly reflect the frequency, severity, and duration of symptoms ratable at the 100 percent disability level as discussed above.






III.  TDIU

      Relevant Law

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered are the veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.  38 C.F.R. § 3.341(a).  See also 38 C.F.R. § 4.19 (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

      Factual Background and Analysis

The Veteran contends that he was unable to secure or follow any substantially gainful employment due to his service-connected disability.  Upon a review of the evidence of record, the Board will resolve reasonable doubt and grant TDIU effective from his retirement date in January 2005.

Prior to August 5, 2013, the Veteran's service-connected disability included only his PTSD, rated as 30 percent disabling from August 11, 2000, to January 12, 2003, 70 percent disabling from January 13, 2003 to November 7, 2007, 100 percent disabling from November 8, 2007, to December 31, 2007, and 70 percent disabling beginning January 1, 2008, and thereafter.  

Based on the foregoing, the Veteran met the schedular requirements for TDIU for the entire period on appeal.  Even though the Veteran has met the threshold requirement for obtaining a schedular TDIU for the period on appeal, the Board must still consider whether his service-connected disabilities have precluded him from securing and following substantially gainful employment.  See 38 C.F.R. §§ 3.341, 4.16(a); see also Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In maintaining his claim for TDIU, the Veteran asserted that he became too disabled to work in January 2005.  See April 2016 application for TDIU.  He reported that he last worked on January 28, 2005, as a cook at a hospital.  Id.  He worked 40 hours per week from 1989 to 2005.  In this same TDIU application, the Veteran checked the box indicating that he did not leave his last job because of his disability.  

At an August 2007 mental health visit, the Veteran consistently reported that he last worked in 2005 as a chef.  He reported that he retired and did not note additional details that would otherwise indicate that he stopped working due to his service-connected disability.  At the April 2011 VA examination, the Veteran again reported that the cause of his retirement was eligibility to retire due to age or duration of work.  The April 2011 examiner specifically determined that the Veteran was functioning at the same level as he was in 2002.  The Board notes this reference to no change in functioning, particularly because the Veteran was sustaining employment in 2002, at presumably substantial gainful levels for there is no evidence indicating he worked less than 40 hours per week as he alleged through the record.  Additionally, the April 2011 examiner opined that the Veteran's prognosis was generally good, further supporting that the Veteran's functioning was not expected to change.  

The Board also notes the November 2003 VA examination report revealing that the Veteran reported that irritability and anger at work had gotten him in trouble, and that his symptoms had started to interfere with his ability to function at work.  An October 2008 treatment note indicated that he retired because he was getting so angry at people at work that it scared him.

The Board finds that the evidence of record is in relative equipoise as to whether he was unable to maintain employment beginning in January 2005 because of his PTSD.  The benefit of the doubt doctrine is applicable and the claim is granted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

An evaluation of 70 percent, but no higher, for service-connected PTSD from January 13, 2003, to November 7, 2007, and from January 1, 2008, to August 4, 2013, is granted, subject to the laws and regulations governing monetary benefits.

Effective January 28, 2005, entitlement to an earlier effective date for TDIU is granted, subject to the laws and regulations governing monetary benefits.  




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


